DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 5/12/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over Edmonds et al (US 2014/0016208 A) in view of Stevenson (US 6,864,089 B2).
Regarding claims 1 and 2, Edmonds teaches an article (e.g., optical stack) comprising a first, microstructured layer comprising a first material, and having first and second opposed major surfaces, the first major surface being a microstructured surface, and the microstructured surface having peaks and valleys (150, 2030) (e.g., unitary discrete structures), wherein the peaks are regular microstructural features (170, 2050) (e.g., bonding portions that may be a prism) each having a height defined by the distance between the peak of the respective microstructural feature and an adjacent valley; and a second layer comprising an adhesive material, and having a first and second opposed major surfaces, the adhesive material comprising a reaction product of a mixture comprising (meth)acrylate and epoxy in the presence of each other, wherein at least a portion of the second major surface of the second layer is directly attached to at least a portion of the first major, microstructured surface of the first layer; wherein a portion of each of the microstructural features of the first, microstructured layer at least partially penetrates into the adhesive material of the second layer (fig 1, 5, para 5, 11, 25, 26, 37, 43, 66, 71, 73, 115-116).
Edmonds fails to expressly suggest the peaks are prismatic microstructural features of a totally internal reflective film; and the penetration depth of the each penetrating peak is not greater than 25 percent of the respective height of the microstructural feature. However, Edmonds teaches the discrete unitary structures may be designed to reflect light (i.e., an internal reflective film) (para 31). 
abstract, col 6, lines 5-21, col 7; lines 23-54, figs 2a-d). Stevenson further teaches penetration of the structured surface too far into the adhesive layer results in an unacceptably high reduction in the refractive and reflective properties of the structured surface; and controlling the penetration depth, however, reduces the possibility of such degradation in the refractive and reflective properties of the structured layer, while providing adhesion between the structured surface and the underlying layer and providing a desired optical characteristic in the adhesive (col 7, lines 14-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Stevenson, that the bonding portions of Edmonds could also be reflective resulting in a totally internal reflective film; wherein one of ordinary skill in the art at the time of invention would have adjusted the penetration depth (i.e., penetration depth of the each penetrating peak) of the bonding portion in the adhesive layer to optimize its reflective properties and desired optical characteristic in the adhesive layer.
Regarding claim 3, Edmonds teaches the adhesive contains polyacrylate (i.e., (meth)acrylate) is present in a range from 35 wt-% to about 75 wt-%; and a polymerizable monomer that is an epoxy component is present in a range from 20 wt-%  to 65 wt-%, based on the total weight of the mixture, and these ranges lie within and there anticipate the ranges of the instant claim (para 11, 117, 130).
Regarding claim 4, Edmonds teaches the invention can be accomplished with any variety of different (meth)acrylate monomers and polyacrylates, in a favored embodiment, the polyacrylate to includes one or more reactive functional groups that can be reacted to connect the polyacrylate directly or indirectly to the epoxy component, i.e. for connecting the polyacrylate to the epoxy component to produce an interpenetrating polymer network. (i.e., the (meth)acrylate is at least one of a monofunctional, difunctional or polyfunctional (meth)acrylate) (para 118, 138).
Regarding claim 5, Edmonds teaches the polymerizable monomer (i.e., epoxy) contains reactive functional groups that can react directly or indirectly with the polyacrylate; and the polymerizable monomer comprises functional groups that copolymerize with the polyacrylate component (para 116, 118) which would have suggested to or allowed one of ordinary skill in the art at the time of invention to at once envisage the epoxy is at least one of monofunctional or difunctional epoxy.
Regarding claim 6 and 9, Edmonds teaches the epoxy component is directly or indirectly chemically bonded to the polyacrylate component.; and the inter-reaction between polyacrylate and epoxy can be achieved through the use of bi- or multi-functional monomers such as epoxy acrylates in conjunction with grafting groups that can react with the polyacrylate (para 116-118) which would have suggested to or allowed one of ordinary skill in the art at the time of invention to at once envisage the (meth)acrylate and the epoxy are present on the same molecule and the (meth)acrylate and the epoxy do not react with each other.
Regarding claim 7, Edmonds teaches the mixture further comprising polyol functionalities (para 145).
Regarding claim 8, Edmonds teaches the multi-(meth)acrylates comprise at least two polymerizable (meth)acrylate groups including di-, tri-, etc., functional (meth)acrylate compound (para 138) which would have suggested to or allowed one of ordinary skill in the art at the time of invention to at once envisage the mixture is substantially free of monofunctional (meth)acrylates.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783